PER CURIAM:
Raphael Mendez seeks to appeal a district court order entered December 21, 2005, denying his motion to expedite his hearing date and for permission to appear live rather than by video conferencing. We dismiss the appeal because no final appealable order has been entered.
This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the order being appealed is neither a final order nor a certain interlocutory or collateral order, we dismiss the appeal for lack of jurisdiction. We also deny the motion for general relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED